TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           NO. 03-02-00763-CV




  Old Alligator, L.C.; Cynthia L. Voudouris; and Rose Obregon, Appellants


                                    v.


                         Compass Bank, Appellee


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
 NO. GN200830, HONORABLE CHARLES F. CAMPBELL, JR., JUDGE PRESIDING




                 MEMORANDUM OPINION
                Appellants timely filed notice of appeal in the trial court on November 20, 2002. See Tex.

R. App. P. 25.1(a), (e). This Court did not receive a copy of the notice of appeal until the filing of the

clerk=s record on December 13, 2002. There being no reporter=s record in this summary- judgment case,

appellant=s brief was due January 13, 2003. See id. 38.6(a). This Court notified appellants on January 22,

2003, and again on February 26, 2003, that the brief in this case was overdue and informed appellants that

the appeal would be dismissed for want of prosecution unless the brief was filed. No brief or other

response has been received. Accordingly, we dismiss the appeal for want of prosecution. Id. 42.3(b).




                                                Mack Kidd, Justice

Before Justices Kidd, Yeakel and Patterson

Dismissed for Want of Prosecution

Filed: April 17, 2003




                                                    2